Citation Nr: 0635863	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  00-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bunion of right great toe with bunionectomy.

3.  Entitlement to an initial disability rating in excess of 
10 percent for metatarsalgia of the right foot.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision the RO 
denied a claim for a right foot strain.  The RO granted the 
veteran service connection for a right great toe bunion, and 
assigned a zero percent (noncompensable) rating for that 
disability, effective from October 3, 1998.

In an October 2001 rating decision, the RO re-characterized 
the veteran's service connected right great toe bunion as 
metatarsalgia and bunionectomy of the right foot; and 
assigned a 10 percent rating for that disability, effective 
from October 3, 1998.  Also, the RO awarded the veteran a 
temporary total rating pursuant to 38 C.F.R. § 4.30 based on 
a period of convalescence from February 19, 1999, to March 
31, 1999 after a bunionectomy, reverting to the 10 percent 
rating effective April 1, 1999.

In June 2003 and in November 2005, the Board remanded the 
case to the RO for further development.  

In a May 2006 rating decision, the RO assigned a separate 10 
percent rating for metatarsalgia of the right foot 
(previously coded with bunionectomy of the right foot), 
effective from October 3, 1998; and continued the 10 percent 
rating for the bunion aspect of the service-connected right 
foot disability, recharacterized as bunion of right great toe 
with bunionectomy (previously coded with metatarsalgia of the 
right foot.  

Because the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the claim essentially involves the propriety of the initial 
disability ratings assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Since the disability ratings assigned 
during the appeal did not constitute a full grant of the 
benefit sought, the issue concerning the degree of disability 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993). However, the period of a total (100 percent) rating 
under 38 C.F.R. § 4. 30, is not at issue in the veteran's 
claim.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a right foot strain.

2. The veteran's bunion of right great toe with bunionectomy 
is manifested by no more than moderate disability of the 
foot.

3.  The veteran's metatarsalgia of the right foot is 
manifested by no more than moderate disability of the foot.


CONCLUSIONS OF LAW

1.  A right foot strain was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for bunion of right great toe with bunionectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 
5284 (2006).

3. The criteria for an initial rating in excess of 10 percent 
for metatarsalgia of the right have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a number of letters 
dated between September 2002 and November 2005.  In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claims of entitlement to 
service connection, and to a higher initial disability rating 
for the claimed service-connected disabilities.  VA has also 
informed the veteran of the types of evidence necessary to 
establish such claims, the division of responsibility between 
the veteran and VA for obtaining that evidence, and VA 
requested that the veteran provide any information or 
evidence in his possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  The notice letter was issued after the initial 
unfavorable decision.  Thereafter, however, he was afforded 
an opportunity to respond, and the RO subsequently reviewed 
the claims again and issued five supplemental statements of 
the case between 2004 and 2006.  Under these circumstances, 
the Board determines that the notification requirements of 
the VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)
 
Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for a right foot 
strain, and the claims for a higher initial ratings are 
denied also, the issue with respect to notice is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.




II.  Analysis of Service Connection Claim

The veteran is claiming entitlement to service connection for 
a right foot strain.  He attributes this to service.  

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In summary, the service medical records show that the veteran 
was seen in August 1998 for complaints of pain in the medial 
right foot.  The assessment at that time was right foot 
strain.  There are no other subsequent service medical 
records showing any symptoms of a right foot strain.  

Nor did he report any such complaints in the report of 
medical history at the time of his September 1998 separation 
examination.  During that examination, the examiner made no 
findings of any referable abnormality.

During a February 1999 VA examination, the examiner made no 
abnormal findings referable to the right foot other than that 
associated with the service-connected bunion of the right 
great toe with bunionectomy, and metatarsalgia of the right 
foot.

VA treatment records dated in 1998 and 1999 show that the 
veteran received treatment for foot symptoms, including 
bunion.  He underwent a right foot Austin bunionectomy, 
hemostat, in February 1999.  X-ray examination later that 
month concluded with an impression that the bones, joints, 
and soft tissues appear normal; specifically, there is no 
evidence of sesamoidal fracture, there has been no 
significant change since November 1998.  

A VA podiatry/surgery note dated in May 2000 shows that the 
veteran was seen for evaluation of foot symptoms status post 
his surgery for bunion of the right foot.  He reported 
complaints of continued bilateral foot pain and specifically 
in the right foot.  On examination, the treatment provider 
noted a corrected bunion on the right, with well healed scar, 
no hypertrophy.  The treatment provider noted that motion of 
the foot was limited in stance or weight bearing mode because 
of bilateral pes plano valgus deformity, which was likely 
congenital in nature.   

During a November 2000 VA examination, the veteran reported 
complaints of foot problems in early 1997, including pain of 
the nail and fungus to the nail root; and itching, pain and 
rash of his feet.  He stated that the inner portion of the 
great right toe began to hurt, and he has pain, weakness, 
stiffness, swelling, redness, fatigue and lack of endurance 
at rest and on standing and walking.  Findings on examination 
included that the veteran did not have flatfeet.  After 
examination, the diagnosis included toenail fungus; 
metatarsalgia, anterior (Morton's Disease); and hallux 
valgus, right foot. 

A May 2003 VA podiatry/surgery note shows that the veteran 
was seen for evaluation of bilateral foot pain he developed 
in service.  After examination, the treatment provider 
diagnosed status post bunion surgery; mild limitation of 
motion on right foot's 1st metatarsalphalangeal joint.

The Board remanded this case to the RO in November 2005 with 
instructions to have the veteran's right foot examined.  The 
Board asked that if a right foot disorder was diagnosed that 
was separate from the service-connected metatarsalgia and 
bunionectomy of the right foot, then the examiner was to 
answer certain other questions.  The examiner was also to 
examine the veteran for his service-connected metatarsalgia 
and bunionectomy of the right foot to determine the extent of 
severity of that disability.

The report of an April 2006 VA examination shows that the 
veteran was examined for his claimed right foot condition, 
including his service connected metatarsalgia and 
bunionectomy of the right foot.  The veteran reported that 
his feet, right more than left, had bothered him since he 
entered service.  He reported that shortly after leaving 
service he had a bunionectomy in 1999, which took months 
afterward to heal.  He reported complaints of pain in both 
feet across the metatarsals.  

After examination, the report contains a diagnosis of status 
post right bunionectomy with metatarsalgia bilaterally.  With 
respect to the right foot, the examiner opined that it is 
more likely than not that while the veteran brought to 
service his bunion deformity, it was increased by the active 
duty service and that the present symptoms are of a moderate, 
but certainly not more than moderate condition.  The examiner 
commented that X-rays of the left foot revealed that, as 
before, the veteran was status post a bunionectomy.  The 
examiner concluded that this tends to confirm the diagnosis 
of status post right bunionectomy with bilateral 
metatarsalgia. 

The Board finds that the claim for service connection for a 
right foot strain must be denied.  Under 38 U.S.C.A. §§ 1110, 
it is essential that there be a current disability in order 
to establish service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

In this case, the veteran's claim must be denied because, as 
discussed above, the medical evidence does not show that he 
currently has a right foot strain.  The purpose of the most 
recent VA examination included examining the veteran's right 
foot for disability other than metatarsalgia and bunionectomy 
of the right foot.  That examiner made no referable diagnosis 
of any condition beyond metatarsalgia and bunionectomy of the 
right foot.
   
The Board has considered the statements and testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

In summary, the evidence shows that the veteran is not shown 
to have the claimed right foot strain disorder.  Gilpin.  The 
veteran's claim must be denied because the medical evidence 
does not show that he currently has a right foot strain 
disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.

III.  Analysis of Initial Rating Claims

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The  percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  In cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).

A period of a temporary total (100 percent) rating from 
February 19, 1999, to March 31, 1999 under 38 C.F.R. § 4. 30, 
for convalescence after a bunionectomy, is not at issue in 
the veteran's claim.

The veteran's bunion of the right great toe with bunionectomy 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5280, for unilateral hallux valgus.  38 
C.F.R. § 4.71, Diagnostic Code 5280.  Under Diagnostic Code 
5280, a 10 percent disabling rating is warranted for 
unilateral hallux valgus, if severe, equivalent to amputation 
of the great toe, or if operated upon with resection of the 
metatarsal head.  

The veteran's metatarsalgia of the right foot is currently 
evaluated as 10 percent disabling under Diagnostic Code 5283, 
for malunion or nonunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71, Diagnostic Code 5283.  Under that code, 
moderate malunion or nonunion of the tarsal or metatarsal 
bones warrant a 10 percent disability evaluation.  A 20 
percent evaluation requires moderately severe malunion or 
nonunion.  A 30 percent evaluation requires severe malunion 
or nonunion.

The Board has also considered the right foot disabilities 
under Diagnostic Code 5284, which contains criteria for 
evaluating other foot injuries.  Under that code, a 10 
percent rating is assigned for moderate impairment due to a 
foot injury.  A 20 percent rating is assigned for moderately 
severe impairment, and a 30 percent rating is assigned for 
severe impairment.  With actual loss of the use of the foot, 
a 40 percent rating is applicable.  38 C.F.R. § 4.71a (2006).

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion.  Depending on 
the nature of the foot injury, therefore, Diagnostic Code 
5284 may require consideration under sections 4.40 and 4.45.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6.  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

During a February 1999 VA examination the veteran explained 
that he had plans for surgery for a large bunion of his right 
foot.  He reported complaints of pain in the right foot and 
that due to this he could only ambulate approximately two 
blocks at a time.  He had tried inserts and orthotics without 
benefit.  On examination of the right foot, it demonstrated a 
large bunion on the base of the large big toe, approximately 
one centimeter by one centimeter in size.  It was protruding 
and tender to touch.  There was no shift in weight bearing 
line; no abductor deformity and no tenderness of the Achilles 
tendon.  The report contains an impression of large bunion on 
the right foot as described.  The examiner commented that the 
veteran was prone for worsening of this condition if it was 
not surgically corrected.  The examiner opined that there was 
no evidence of fatigability or incoordination.
 
VA treatment records show that the veteran underwent a right 
foot Austin bunionectomy, hemostat in February 1999.  When 
seen by VA in May 2000 for a follow-up evaluation, the 
assessment was status post bunion symptoms with good result.

During a November 2000 VA examination, the veteran reported 
complaints of pain, weakness, stiffness, swelling, redness, 
fatigue and lack of endurance.  He reported that these 
symptoms were constant and excruciating.  On examination, 
there were no signs of callosities, no abnormal weight 
bearing signs, no skin breakdown, and no unusual shoe wear 
pattern or other abnormal weight bearing.  The veteran did 
not have tenderness or painful motion of dorsiflexion.  The 
hallux valgus was present.  The veteran's posture and gait 
was normal, and he did not have limited function of standing 
or walking.  The diagnosis included metatarsalgia, anterior 
(Morton's Disease); hallux valgus, right foot.

During an April 2006 VA examination the veteran complained of 
having some pain on heavy walking in both feet across the 
metatarsals, perhaps more on the left.  On examination, the 
veteran was able to plantar flex the first right 
metatarsalphalangeal joint to 10 degrees below the plane of 
the floor.  It could be dorsiflexed to 30 degrees with 
relation to the plane of the floor and with relation to the 
plane of the metatarsal.  The IP joint was able to extend 
fully and had further flexion to 45 degrees.  None of the 
motions caused discomfort and all were repeated several times 
with no change in range.  

After examination, the report contains an assessment of 
status post right bunionectomy with metatarsalgia 
bilaterally.  The examiner opined that the present symptoms 
were moderate, but certainly not more than moderate 
condition.

Given that the veteran's bunionectomy with metatarsalgia of 
the right foot was treated surgically in 1999, the Board has 
paid special attention to whether separate staged ratings may 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). 

A.  Bunion of Right Great Toe with Bunionectomy

The veteran's bunion of the right great toe with bunionectomy 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5280.  A 10 percent disability rating is the 
highest rating assignable under the rating criteria for 
unilateral hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5280; see Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  Thus, a rating in excess of 10 percent is not 
assignable utilizing that code for evaluation.  

Pursuant to Diagnostic Code 5284, the Board has considered 
whether the veteran's disability can be characterized as 
moderately severe under the rating criteria, which would 
thereby warrant a rating of 20 percent.  Based on the fact 
that the veteran's bunion of the right great toe with 
bunionectomy only encompasses the large toe area of the foot, 
the Board does not find that the objective medical evidence 
can support a finding of moderately severe foot disability.  
In fact, during the most recent examination the examiner 
specifically opined that the severity was no more than 
moderate.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
hallux valgus.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (remand improper for the Board to consider functional 
loss due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  The Board 
finds that a rating in excess of 10 percent is not warranted 
under any alternative provision.  As discussed below, the 
veteran's metatarsalgia of the right foot has been separately 
rated, thus a discussion of symptomatology related to this 
disability is not necessary.  Further, as reflected in the 
most recent VA examination of the right foot, no other 
disability was diagnosed.

B.  Metatarsalgia of the Right Foot

The veteran's metatarsalgia of the right foot is currently 
evaluated as 10 percent disabling under Diagnostic Code 5283.  
Diagnostic Code 5283 is utilized to evaluate malunion or 
nonunion of metatarsal bones, and therefore clearly applies 
to the veteran's metatarsalgia of the right foot.  Diagnostic 
Code 5284 [foot injuries, other] is also potentially 
applicable; however, it is a less specific "catch-all" code. 
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the 
specific trumps the general].  In any event, both diagnostic 
codes utilize the same rating criteria.  

To warrant a 20 percent rating for the veteran's service-
connected metatarsalgia of the right foot, the medical 
evidence must demonstrate moderately severe right foot 
impairment due to that disability.  The evidence as discussed 
above, however, does not show that the veteran's 
metatarsalgia of the right foot meets that criteria.  As 
discussed in the previous section, during the most recent 
examination the examiner specifically opined that the 
severity of the right foot disability was no more than 
moderate.  Under either Diagnostic Code 5283 or 5284, this 
would warrant no more than the current evaluation of 10 
percent.  None of the other evidence of record indicates 
otherwise.  

The Board finds that the medical evidence of record does not 
support the conclusion that the veteran's service-connected 
metatarsalgia of the right foot is more than moderate, even 
considering the additional factors set forth in 38 C.F.R. §§ 
4.40 and 4.45.  As detailed above, the veteran has complained 
of pain and other symptoms associated with that disability.  
The most probative of the evidence on this question, however, 
is the opinion of the April 2006 VA examiner who specifically 
opined that the present symptoms are of a moderate, and not 
more than moderate condition.  The remainder of the evidence 
for this period is consistent with that opinion.

Based on the foregoing, the Board finds that the objective 
evidence of record does not reflect that the veteran's 
service-connected right foot symptomatology is productive of 
a more than moderate foot disability.  Indeed, no medical 
professional has characterized the disability as more than 
moderate.  A rating in excess of 10 percent under Diagnostic 
Code 5284 is therefore not warranted, including with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

C.  Conclusions

The Board has also considered whether the veteran's service-
connected right foot disabilities may be rated under other 
Diagnostic Codes relating to the feet.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Most of these diagnostic 
codes, however, are not applicable to the veteran's service-
connected right foot disabilities. It is neither contended 
nor shown that the veteran's service-connected right foot 
disabilities involves bilateral weak foot (Diagnostic Code 
5277), claw foot (Diagnostic Code 5278), hallux rigidus 
(Diagnostic Code 5281), or hammer toe (Diagnostic Code 5282).  
Although some previous records indicated pes planus symptoms 
(Diagnostic Code 5276), the latest VA foot examination does 
not contain any such diagnosis, and further, the veteran's 
service-connected right foot disabilities do not include 
service connection for flatfoot. 

To the extent that the veteran ascribes various pathology of 
the entire foot to the service-connected bunion of right 
great toe with bunionectomy, and metatarsalgia of the right 
foot, it is it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as connecting 
symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board acknowledges the veteran's report of foot pain, 
weakness, stiffness, swelling, redness, fatigue and lack of 
endurance.  The Board also recognizes that prior to his 
bunionectomy in February 1999 he may well have had pain 
symptoms that were worse than after that surgery.  However, 
the Board finds that nevertheless, the overall impairment for 
the entire period of consideration is fairly compensated for 
by the two separate 10 percent ratings for the two service-
connected right foot disabilities.  Moreover, as reflected in 
the most recent VA examination, the objective clinical 
evidence reflects no more than moderate overall impairment 
caused by the service-connected right foot disabilities.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for respective ratings in excess of 10 percent for the two 
right foot disabilities for the entire period under 
consideration.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2006), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's right foot disabilities, in and of themselves, have 
required frequent hospitalizations.  There is also no 
indication that such disabilities have produced marked 
interference with employment.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the entire period under 
consideration for either bunion of right great toe with 
bunionectomy or period prior to the February 1999 
bunionectomy surgery, or metatarsalgia of the right foot.  
Thus, the benefit-of-the-doubt doctrine is not applicable, 
and an initial rating in excess of 10 percent for these two 
disabilities must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a right foot strain is 
denied. 

Entitlement to an initial rating in excess of 10 percent for 
bunion of right great toe with bunionectomy is denied.

Entitlement to an initial rating in excess of 10 percent for 
metatarsalgia of the right foot is denied. 


______________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


